Citation Nr: 0721989	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-23 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.  

In December 2006, the veteran appeared before the undersigned 
and testified regarding his symptomatology.  A transcript is 
of record.

The record raises the issue of entitlement to service 
connection for a psychiatric disorder other than a post 
traumatic stress disorder.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  By rating decision in April 2003, the RO denied 
entitlement to service connection for PTSD; the veteran was 
notified of the decision but he did not initiate an appeal.

2.  The evidence associated with the claims file since the 
April 2003 RO decision does not tend to establish any 
material fact which was not previously of record, and fails 
to present a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The RO's April 2003 decision denying entitlement to 
service connection for PTSD is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The additional evidence presented since the April 2003 
rating decision is not new and material, and the claim for 
service connection for PTSD has not been reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in August 2004 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain. VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.   

Claim to Reopen for Post Traumatic Stress Disorder

The veteran filed a request to reopen his claim for service 
connection for PTSD in August 2004 and was considered in a VA 
rating decision dated in November 2004.  

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Evidence available prior to April 2003 consisted of service 
medical records, as well as November 2000 through June 2002 
post-service VA treatment records, which indicated no 
complaints of PTSD symptomatology, an incomplete January 2003 
PTSD questionnaire, and the veteran's DD 214 which indicated 
that he was a clerk-typist while in service.  The veteran's 
service medical records are devoid of complaints, treatment, 
findings, or diagnoses related to post traumatic stress 
disorder. 

Evidence received since the April 2003 RO denial consists of 
June 2004 through August 2004 VA medical treatment records, 
June 1988 through June 2004 Bladen Community Hospital 
records, a December 2006 Board hearing transcript, and 
statements by the veteran.  As this evidence shows a 
diagnosis of PTSD based on statements made by the veteran, it 
is new, however, it is not material as the record contains no 
objective evidence verifying the occurrence of the claimed 
in-service stressor.  Rather, the evidence is merely 
cumulative of that has already been considered.  The record 
remains devoid of independently verifiable evidence which 
would corroborate an in-service stressor supporting a 
diagnosis of PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Accordingly, the newly received evidence 
proves nothing that was not previously shown, i.e., the 
veteran has PTSD that he believes is service-connected.  This 
is not material evidence within the context of 38 C.F.R. § 
3.156.

While the statements of the veteran which express his belief 
that his claimed disability began during service, or is due 
to some in-service incident are acknowledged, to the extent 
that he is attempting to present argument regarding etiology 
or medical causation of disease or illnesses, he is not 
competent since it has not been shown that he has the 
necessary medical skills and training to offer opinions on 
such medical questions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The veteran's contentions in this 
regard were previously of record and his current contentions, 
being essentially the same, are not new and material to his 
claim.

The Board acknowledges that since the April 2003 decision the 
RO conducted development in August 2004 in attempting to 
verify the appellant's purported stressor pertaining to the 
death of a Specialist Fourth Class Bryant in December 1970.  
In this regard, the RO found that there is no evidence that 
such a subject named soldier died in Vietnam in December 
1970.  As such, this evidence does not raise a reasonable 
possibility of substantiating the claim. 

Since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

New and material evidence having not been presented, the 
claim of entitlement to service connection for post traumatic 
stress disorder is not reopened; the appeal is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


